Citation Nr: 1341350	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for arthritis of the right hand, and if so, whether service connection is warranted for that disability.

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for arthritis of the back and if so, whether service connection is warranted for that disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which found that new and material evidence had not been submitted sufficient to reopen these claims.  A hearing was held before the undersigned Veterans Law Judge at the RO in August 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a back and hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claims of service connection for a back and hand disability were previously denied in an unappealed rating decision dated August 2002.

2. The evidence received since that rating decision is new evidence that relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a back and hand disability, and raises a reasonable possibility of substantiating the claims.



CONCLUSIONS OF LAW

1. The August 2002 rating decision which denied entitlement to service connection for arthritis of the back and hand, is final.  38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. § 20.1103 (2013).

2. Evidence received since the final determination denying the Veteran's claims of entitlement to service connection for a back and hand disability is new and material, and the Veteran's claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim. The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the  course of this appeal.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

In light however, of the fact that these claims are being reopened and remanded, the Board finds that any further discussion of whether the VCAA requirements have been met in this case, at this point, would be moot.


Analysis

The Veteran claims entitlement to service connection for a back disability and a hand disability, as secondary to service, specifically as secondary to an accident which occurred in service and caused the amputation of his right 4th finger.  Based on the recent receipt of a medical opinion from a VA nurse practitioner, the Board will reopen these new and material claims and remand the reopened claims for further development.

The Veteran's claims of entitlement to service connection for a right hand disability and a back disability were previously finally decided in an August 2002 RO decision.  The Veteran's claims were denied at that time because it was felt that the Veteran's right hand did not exhibit arthritis, and because there was no medical nexus evidence of record linking the Veteran's back disability to this incident.  The RO sent notice of this decision to the Veteran at his last address of record.  The Veteran did not appeal this decision.  Therefore, it is final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Taking into account all evidence of record, the Board finds that new and material evidence has been submitted sufficient to reopen these claims.  In this regard, the Board finds probative the August 2013 opinion submitted from a VA nurse practitioner who is one of the Veteran's regular health care providers.  That provider noted the accident the Veteran incurred in 1957 in service which resulted in amputation of his right fourth finger.  The provider indicated that, as a result of this incident, the Veteran had loss of function to his dominant hand, and X-rays showed osteoarthritis, as well as pain and arthritis in the shoulders and back.  The provider indicated that it was well accepted that trauma to bones and joints results in pain and arthritis in later life.  As noted above, for the purposes of reopening a claim, this evidence is presumed to be credible, and shows a direct medical nexus between the Veteran's claimed disabilities and such.  As such, the Board finds this evidence to be both new and material, and both these claims should therefore be reopened. 


ORDER

New and material evidence has been submitted; the Veteran's claim of entitlement to service connection for arthritis of the right hand is reopened.

New and material evidence has been submitted; the Veteran's claim of entitlement to service connection for arthritis of the back is reopened.


REMAND

Now that these claims are being reopened, the Board finds that further development is warranted.  Specifically, as noted above, of record now is an August 2013 opinion from a VA health care provider who noted the Veteran's in service amputation of his right fourth finger, and indicated that it was well accepted that trauma to bones and joints results in pain and arthritis in later life.  The provider indicated that, as a result of this incident, the Veteran had loss of function to his dominant hand, and X-rays showed osteoarthritis, as well as pain and arthritis in the shoulders and back.  The Board finds this sufficient evidence to warrant that the Veteran be scheduled for a VA examination, in order to determine if in fact his right hand arthritis and arthritis of the back are related to service, specifically to his service connected amputation of his right 4th finger.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  After the above development has been completed, schedule the Veteran for a VA examination, or multiple examinations if necessary, for his back and right hand.  The examiner should identify any back or right hand disability diagnosed.  For any diagnosis of the back or right hand, particularly arthritis, the examiner should offer an opinion as to whether it is as least as likely as not related to service, and specifically whether any such disability is at least as likely as not related to his in service amputation of his right 4th finger.  All opinions offered should be provided with adequate reasons and bases.

3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


